Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 1 of 16 PageID #: 54




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

  UNITED STATES OF AMERICA

                      v.                                       Criminal Action No. 3:19-MJ-99

  ELIZABETH JO SHIRLEY,

                      Defendant.


          UNITED STATES’ MEMORANDUM OF LAW REGARDING STATUTORY
            PROCEDURES FOR HANDLING OF CLASSIFIED INFORMATION

          The United States of America, by and through undersigned counsel William J. Powell,

 United States Attorney for the Northern District of West Virginia, and Jarod J. Douglas, Assistant

 United States Attorney for said District, and hereby apprises the Court of the applicability of the

 Classified Information Procedures Act, 18 U.S.C. App. III (“CIPA”), to matters relating to

 classified information that may arise in connection with the instant case, both before and during

 trial. Classified material in the government’s holdings may be the subject of certain procedures

 set forth in CIPA, as well as in other applicable rules, statutes, and case law. The disclosure of

 such material would raise issues of national security that the Court must address before the material

 is provided to the defense. Accordingly, the government submits the following memorandum of

 law to provide the Court and the defense with a detailed description of the procedures mandated

 by CIPA for protecting classified information.

     I.      OVERVIEW OF THE CLASSIFIED INFORMATION PROCEDURES ACT

          CIPA was enacted in 1980 to enable courts to evaluate potential classified information

 issues in criminal cases before jeopardy attaches. CIPA itself does not change the government’s

 discovery obligations, and it does not alter the rules of evidence. Instead, CIPA mandates a number

 of procedures at the pretrial, trial, and appellate stages of a criminal case to enable courts to protect
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 2 of 16 PageID #: 55




 a defendant’s right to due process, including the right to a fair trial, and to protect the government’s

 interest in classified information, sources, and methods. This interest applies, inter alia, in both

 the discovery and trial contexts. See United States v. Anderson, 872 F.2d 1508, 1514 (11th Cir.

 1989) (“CIPA was enacted . . . to combat the problem of graymail, a practice whereby a criminal

 defendant threatens to reveal classified information during the course of his trial in the hope of

 forcing the government to drop the criminal charge” and provides “a procedural framework” for

 rulings before evidence is introduced in open court); see also United States v. Sterling, 724 F.3d

 482, 515 (4th Cir. 2013) (CIPA “was designed to balance the defendant’s interest in a fair trial and

 the government’s interest in protecting national security information”); United States v. Rezaq,

 134 F.3d 1121, 1142 (D.C. Cir. 1998) (discussing balance between national security and due

 process rights of the defendant); see generally United States v. Dumeisi, 424 F.3d 566, 578 (7th

 Cir. 2005) (CIPA’s fundamental purpose is to “protect and restrict the discovery of classified

 information in a way that does not impair the defendant’s right to a fair trial” (internal quotation

 marks and citation omitted)); United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988)

 (“CIPA creates a pre-trial procedure for ruling upon the admissibility of classified information.”).

         CIPA provides courts “with wide latitude to deal with thorny problems of national security

 in the context of criminal proceedings,” and “district courts must ultimately balance [the] ‘public

 interest in protecting the information against the individual’s right to prepare his defense.’” United

 States v. Abu Ali, 528 F.3d 210, 247 (4th Cir. 2008) (quoting United States v. Smith, 780 F.2d

 1102, 1105 (4th Cir. 1985)). Notably, several Courts of Appeals have applied the “informant’s

 privilege” in Roviaro v. United States, 353 U.S. 53, 62 (1957), in the national security context

 because of the government’s “substantial interest in protecting sensitive sources and methods of

 gathering information.” United States v. El-Mezain, 664 F.3d 467, 520-21 (5th Cir. 2011) (citing



                                                    2
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 3 of 16 PageID #: 56




 Second, Fourth, and D.C. Circuits, and applying rationale in the Fifth Circuit); Smith, 780 F.2d at

 1108.

         Accordingly, CIPA sets forth procedures by which federal courts rule on pretrial matters

 concerning the discovery, admissibility, and use of classified information in criminal cases. United

 States v. Baptista-Rodriguez, 17 F.3d 1354, 1363 (11th Cir. 1994). The fundamental purpose of

 CIPA is to “harmonize a defendant’s right to obtain and present exculpatory material [at] trial and

 the government’s right to protect classified material in the national interest.” United States v.

 Pappas, 94 F.3d 795, 799 (2d Cir. 1996) (internal quotes and citation omitted). It “evidence[s]

 Congress’s intent to protect classified information from unnecessary disclosure at any stage of a

 criminal trial.” United States v. Apperson, 441 F.3d 1162, 1193 n.8 (10th Cir. 2006) (internal

 quotes and citation omitted).

         Section 1 of CIPA defines “classified information” as “any information or material that has

 been determined by the United States government pursuant to an Executive order, statute, or

 regulation, to require protection against unauthorized disclosure for reasons of national security.”

 “National security,” in turn, is defined as “the national defense and foreign relations of the United

 States.” 18 U.S.C. App. III § 1. CIPA applies equally to classified testimony and classified

 documents. See United States v. North, 708 F. Supp. 399, 399-400 (D.D.C. 1988); Kasi v.

 Angelone, 200 F. Supp. 2d 585, 597 (E.D. Va. 2002) (applying CIPA to classified testimony).

         The Supreme Court has acknowledged the importance of protecting the nation’s secrets

 from disclosure, noting that “[t]he government has a compelling interest in protecting both the

 secrecy of information important to our national security and the appearance of confidentiality so

 essential to the effective operation of our foreign intelligence service.” CIA v. Sims, 471 U.S. 159,

 175 (1985) (internal quotes and citation omitted).        Accordingly, federal courts have long

 recognized that “[i]t is not in the national interest for revelation of either the existence or the
                                                  3
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 4 of 16 PageID #: 57




 product of [foreign intelligence operations and information] to extend beyond the narrowest limits

 compatible with the assurance that no injustice is done to the criminal defendant . . . .” United

 States v. Lemonakis, 485 F.2d 941, 963 (D.C. Cir. 1973).

        A.      Section 2—Pretrial Conference

        Section 2 of CIPA provides that “[a]t any time after the filing of the indictment or

 information, any party may move for a pretrial conference to consider matters relating to classified

 information that may arise in connection with the prosecution.” 18 U.S.C. App. III § 2. After such

 motion is filed, Section 2 requires the District Court to hold a pretrial conference to establish the

 timing of: (1) requests for discovery; (2) the provision of the requisite written pretrial notice by

 the defense to the government, pursuant to Section 5 of CIPA, of the defendant’s intent to disclose

 classified information; and (3) the initiation of procedures, pursuant to Section 6 of CIPA,

 concerning the use, relevance, and admissibility of classified information. Id. In addition, the

 court may consider any matters that relate to classified information, or that may promote a fair and

 expeditious trial. Id. No substantive issues concerning the use of classified information are to be

 decided in a Section 2 pretrial conference. See S. Rep. No 96-823, at 5-6 (1980), reprinted in 1980

 U.S.C.C.A.N. 4294, 4298-99. Moreover, to foster open discussions at the pretrial conference,

 Section 2 provides that no admission made by the defendant or his or her attorney at the pretrial

 conference may be used against the defendant unless the admission is in writing and signed by

 both the defendant and his or her attorney. See 18 U.S.C. App. III § 2.

        B.      Section 3—Protective Orders

        Section 3 of CIPA provides that the court shall issue an order, upon the request of the

 United States, “to protect against the disclosure of any classified information disclosed by the

 United States to any defendant in any criminal case.” In addition to prohibiting such disclosure,

 protective orders issued under CIPA generally set forth rules for all parties governing the use and
                                                  4
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 5 of 16 PageID #: 58




 storage of classified information and provide for the appointment of a CISO who will assist the

 court and the parties with the logistics and processes for producing, storing, filing, and handling

 classified information. In this case, defense counsel have submitted or are expected to submit

 applications for security clearances, and the CISO is preparing appropriate secure facilities for

 counsel to store and process classified information. In addition to processing security clearances

 and providing secure workspace for the defense, the government anticipates the need for a CISO

 to assist the Court and Court personnel, possibly to include processing security clearances for

 certain Court personnel.

        Section 3 was also intended to codify federal courts’ well-established practice to issue

 protective orders based on courts’ inherent authorities, as well as to supplement federal courts’

 authority under Rule 16(d)(1) to issue protective orders in connection with the discovery process.

 In contrast to the discretionary authority in Rule 16(d)(1), however, Section 3 of CIPA provides

 that, when classified information is involved, protective orders are to be issued whenever the

 government discloses classified information to a defendant in connection with a prosecution. See

 H.R. Rep. No. 96-831, part 1, at 26 (1980).

        C.      Section 4—Protection of Classified Information During Discovery

        Section 4 of CIPA provides a procedural mechanism to protect classified information,

 sources, and methods, while simultaneously ensuring that the government is able to satisfy its

 discovery obligations. CIPA does not create any new right of discovery or expand the rules

 governing the admissibility of evidence. El-Mezain, 664 F.3d at 520; see Dumeisi, 424 F.3d at

 578 (“CIPA does not create any discovery rights for the defendant.”); United States v. Johnson,

 139 F.3d 1359, 1365 (11th Cir. 1998) (“CIPA has no substantive impact on the admissibility or

 relevance of probative evidence.”); Smith, 780 F.2d at 1106 (“The legislative history is clear that



                                                 5
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 6 of 16 PageID #: 59




 Congress did not intend to alter the existing law governing the admissibility of evidence.”). 1

 Rather, CIPA applies preexisting general discovery law in criminal cases to classified information

 and restricts discovery of such information to protect the government’s national security interests.

 United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998); Baptista-Rodriguez, 17

 F.3d at 1363-64; Yunis, 867 F.2d at 621.

           CIPA thus does not, and was not intended to, “expand the traditional rules of discovery

 under which the government is not required to provide criminal defendants with information that

 is neither exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896 F.2d

 900, 905 (5th Cir. 1990) (emphasis added); see United States v. McVeigh, 923 F. Supp. 1310, 1314

 (D. Colo. 1996) (“CIPA does not enlarge the scope of discovery or of Brady.”); see also Abu Ali,

 528 F.3d at 247. Nor does CIPA provide that the admissibility of classified information be

 governed by anything other than the “well-established standards set forth in the Federal Rules of

 Evidence.” Baptista-Rodriguez, 17 F.3d at 1364 (citations omitted); see also United States v.

 Khan, 794 F.3d 1288, 1303 n.15 (11th Cir. 2015) (“CIPA does not alter the machinery of evidence

 law.”).

           Accordingly, pursuant to Section 4, district courts have the opportunity to assess whether,

 and the extent to which, specified items of classified information should be disclosed. Specifically,

 Section 4 provides that “[t]he court, upon a sufficient showing, may authorize the United States to

 delete specified items of classified information from documents to be made available to the

 defendant through discovery under the Federal Rules of Criminal Procedure, to substitute a


 1
  Smith adopted the “relevant and helpful” standard discussed herein in the context of CIPA Section
 6 determinations regarding the use, relevance, and admissibility of classified information. Other
 courts have since applied a similar standard to discovery of classified information under CIPA
 Section 4. See, e.g., United States v. Amawi, 695 F.3d 457, 469-70 (6th Cir. 2012); United States
 v. Yunis, 867 F.2d 617, 623-25 (D.C. Cir. 1989); United States v. Drake, 2011 WL 2175007, at *6
 (D. Md. 2011) (unreported case).
                                                 6
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 7 of 16 PageID #: 60




 summary of the information for such classified documents, or to substitute a statement admitting

 the relevant facts that classified information would tend to prove.” 18 U.S.C. App. III § 4; see

 also United States v. Sedaghaty, 728 F.3d 885, 904 (9th Cir. 2013); Rezaq, 134 F.3d at 1142.

        Similar to Federal Rule of Criminal Procedure 16(d)(1), which gives the district court the

 authority to “deny, restrict, or defer discovery or inspection, or grant other appropriate relief” for

 “good cause,” Section 4 of CIPA authorizes the district court “upon a sufficient showing” to deny,

 or otherwise restrict, discovery by the defendant of classified documents and information

 belonging to the United States. 18 U.S.C. App. III § 4; see, e.g., Rezaq, 134 F.3d at 1142; Yunis,

 867 F.2d at 619-25. The legislative history of CIPA makes clear that Section 4 was intended to

 simply clarify the district court’s power under Rule 16(d)(1) to deny or restrict discovery in order

 to protect national security. See S. Rep. No. 96-823, at 6, 1980 U.S.C.C.A.N. at 4299-4300; see

 also United States v. Aref, 533 F.3d 72, 78-79 (2d Cir. 2008).

        Thus, if the district court determines that the classified information is either not “relevant

 to the determination of the guilt or innocence of the defendant[],” or “helpful to the defense,” or

 “essential to a fair determination of the cause,” it is within its authority to withhold disclosure of

 the information. Smith, 780 F.2d at 1110 (quoting with approval United States v. Pringle, 751

 F.2d 419, 428 (1st Cir. 1984), and holding that defendant’s right to discovery must be balanced

 against public interest in nondisclosure); see also Yunis, 867 F.2d at 623 (“[A] defendant seeking

 classified information . . . is entitled only to information that is at least ‘helpful to the defense of

 [the] accused.’” (quoting Roviaro, 353 U.S. at 60-61)).

        CIPA Section 4 also provides, similar to Rule 16(d)(1), that the government may

 demonstrate that the use of an alternative discovery procedure—such as deletion or substitution—

 is warranted. CIPA further specifically provides that the Government may make this showing in

 camera and ex parte. 18 U.S.C. App. III § 4; see United States v. Campa, 529 F.3d 980, 994-95
                                                    7
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 8 of 16 PageID #: 61




 (11th Cir. 2008); see also United States v. Mejia, 448 F.3d 436, 457-58 & n.21 (D.C. Cir. 2006)

 (noting similarity to Federal Rule of Criminal Procedure 16(d)); see generally United States v.

 Abu-Jihaad, 630 F.3d 102, 140 (2d Cir. 2010); Aref, 533 F.3d at 81; Yunis, 867 F.2d at 622-23;

 Sarkissian, 841 F.2d at 965; Pringle, 751 F.2d at 427.

         A security clearance at a given level is not sufficient to entitle any individual to access or

 receive national security information classified at that level. Rather, in addition to receiving a

 clearance after a favorable determination of eligibility and execution of a non-disclosure

 agreement, an individual must have a “need to know” the classified information at issue. See Exec.

 Order 13526 § 4.1(a)(3). “Need to know” is defined as “a determination within the executive

 branch . . . that a prospective recipient requires access to specific classified information in order to

 perform or assist in a lawful and authorized governmental function.” Id. § 6.1(dd). Accordingly,

 even if defense counsel hold appropriate security clearances, it “does not mean that [they are]

 entitled to access the government’s classified filings.” Sedaghaty, 728 F.3d at 909. Likewise,

 while the defendant may be entitled to notice when the government initiates CIPA proceedings

 under Section 4 or 6, there is “no due process right to receive a description of materials in the

 government’s possession that are not discoverable.” Id. (citing Mejia, 448 F.3d at 458 (noting

 that, in the context of CIPA, as in other discovery in criminal cases, the defendant is “not entitled

 to access to any of the evidence reviewed by the court . . . to assist in his argument’ that it should

 be disclosed”)). Indeed, a district court considering a motion to withhold classified information

 “must first determine whether . . . the information at issue is discoverable at all.” Sedaghaty, 728

 F.3d at 904. Only if the information is discoverable must the court then examine whether it is also

 relevant and helpful to the defense. Id. A defendant, however, may be permitted to file his or her

 own ex parte submission outlining his or her theory of the defense to aid the court in the review of



                                                    8
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 9 of 16 PageID #: 62




 any classified materials. See id. at 906 n.10; see also Dkt. 87, Order Granting Government’s In

 Camera, Ex Parte Motion in United States v. Abdul-Latif, CR11-0228JLR (W.D. Wash. 2012).

        D.      Sections 5 and 6—Notice of Defendant’s Intent To Disclose Classified
                Information and Pretrial Procedures Regarding Admissibility

        There are three critical pretrial steps in the handling of classified information under CIPA

 after such information has been provided to the defendant through discovery. First, Section 5

 requires that the defendant specify the classified information he or she reasonably expects to

 disclose at trial. Second, the court, upon motion of the government, shall hold a hearing to

 determine the use, relevance, and admissibility of evidence that either party seeks to introduce. 18

 U.S.C. App. III § 6(a).     Third, following the Section 6(a) hearing and formal findings of

 admissibility by the court, the government may move to substitute an admission of relevant facts

 or summaries for the classified information the court rules to be admissible. 18 U.S.C. App. III

 § 6(c). See, e.g., Baptista-Rodriguez, 17 F.3d at 1363; United States v. Collins, 720 F.2d 1195,

 1197-99 (11th Cir. 1983).

                1.      Section 5—Requirement To Provide Notice of Disclosure

        Section 5 requires a defendant who intends to disclose, or cause the disclosure of, classified

 information to provide timely pretrial written notice of his or her intention to the court and the

 government. 18 U.S.C. App. III § 5(a). Such notice must “include a brief description of the

 classified information,” id., stating “with particularity, which items of classified information

 . . . [the defendant] reasonably expects will be revealed by his defense.” Collins, 720 F.2d at

 1199; see also United States v. Giffen, 473 F.3d 30, 33 (2d Cir. 2006); Smith, 780 F.2d at 1105.

 This requirement applies to both documentary exhibits and oral testimony, regardless of whether

 it is anticipated to be brought out on direct or cross-examination. See United States v. Wilson, 721

 F.2d 967, 975-76 (4th Cir. 1983).


                                                  9
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 10 of 16 PageID #: 63




          If a defendant fails to provide a sufficiently detailed notice far enough in advance of trial

  to permit the implementation of CIPA procedures, Section 5(b) authorizes the court to preclude

  disclosure of the classified information. See United States v. Badia, 827 F.2d 1458, 1464-66 (11th

  Cir. 1987) (upholding preclusion of disclosure of classified information at trial because defendant

  failed to comply with notice requirements of CIPA Section 5). Similarly, if the defendant attempts

  to disclose at trial classified information that is not described in his Section 5(a) notice, preclusion

  is the appropriate remedy under Section 5(b). Smith, 780 F.2d at 1105 (“A defendant is forbidden

  from disclosing any such information absent the giving of notice.”); United States v. Hashmi, 621

  F. Supp. 2d 76, 81 (S.D.N.Y. 2008).

          Thus, Section 5 requires the defendant to provide timely written notice to the court and the

  government describing any classified information that he reasonably expects to disclose.

  Notification must take place “within the time specified by the court, or, where no time is specified,

  within thirty days prior to trial . . . .” 18 U.S.C. App. III § 5(a). Section 5 specifically prohibits the

  defendant from disclosing in a trial or pretrial proceeding “any information known or believed to

  be classified” until such notice has been given, the government has had the opportunity to seek a

  determination pursuant to Section 6, and any appeal by the government under Section 7 has been

  decided, or the time for filing an appeal has expired. Id.

                  2.      Section 6(a) and (b)—Pretrial Hearing on Disclosure and Notice

          CIPA Section 6 sets forth the steps that a court must take concerning specific classified

  information that may be subject to disclosure by either party at trial or in pretrial proceedings. If

  either the government or the defense seeks to introduce or cause disclosure of classified

  information, the government may move to protect that information. First, Section 6(a) provides

  that upon motion of the government, the court must hold a hearing “to make all determinations

  concerning the use, relevance, or admissibility of classified information that would otherwise be
                                                     10
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 11 of 16 PageID #: 64




  made during the trial or pretrial proceeding.” 18 U.S.C. App. III § 6(a). The hearing is to be held

  in camera if the Attorney General certifies that a public proceeding may result in the disclosure of

  classified information. Id. If the government’s Section 6(a) motion is filed before trial or a pretrial

  proceeding, “the court shall rule [on the use, relevance, or admissibility of the classified

  information at issue] prior to the commencement of the relevant proceeding.” Id.

         Section 6(b) requires that before any hearing is conducted under Section 6(a), the

  government must notify the defendant of the hearing and identify the classified information at

  issue. If the information was not previously made available to the defendant, the government may,

  with the court’s approval, provide a generic description of the material to the defendant. Thus, as

  Congress recognized in enacting CIPA, “the government would not have to disclose the identity

  of an undercover intelligence agent not previously disclosed to the defendant; instead, the

  government would describe the information as ‘the identity of an undercover intelligence agent’ if

  this meets with court approval.” S. Rep. No. 96-823, at 8, reprinted in 1980 U.S.C.C.A.N. at 4301.

         If the defense has indicated that it intends to seek to introduce into evidence classified

  information and the government seeks to protect that information from disclosure, the court at the

  Section 6(a) hearing hears the defense proffer and the arguments of counsel, then rules whether

  the classified information identified by the defense is relevant under Rule 401 of the Federal Rules

  of Evidence. 2 See Yunis, 867 F.2d at 622; Smith, 780 F.2d at 1105-06. The court’s inquiry does

  not end there, however, because under Rule 402 of the Federal Rules of Evidence, “[n]ot all

  relevant evidence is admissible at trial.” Smith, 780 F.2d at 1106. The court must also determine



  2
   CIPA does not change the “generally applicable evidentiary rules of admissibility.” Wilson, 750
  F.2d at 9; accord Yunis, 867 F.2d at 623. Rather, CIPA alters the timing of rulings concerning
  “use, relevance or admissibility” so as to require them to be made before trial. United States v.
  Poindexter, 698 F. Supp. 316, 318 (D.D.C. 1988); see also Smith, 780 F.2d at 1106.

                                                    11
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 12 of 16 PageID #: 65




  whether the evidence is cumulative, “prejudicial, confusing, or misleading” such that it should be

  excluded under Rule 403. United States v. Wilson, 750 F.2d 7, 9 (2d Cir. 1984). At the conclusion

  of the Section 6(a) hearing, the court must state in writing the reasons for its determination as to

  each item of classified information. 18 U.S.C. App. III § 6(a).

                 3.      Section 6(c) and (d)—Alternative Procedure for Disclosure of
                         Classified Information

         If the court rules that one or more items of classified information that either party seeks to

  introduce as evidence are admissible, the government may propose a “substitution” for the

  classified information at issue. 3 18 U.S.C. App. III § 6(c)(1). Specifically, if disclosure of the

  information is necessary, the United States may move the court to substitute for specific classified

  information a statement admitting relevant facts that the classified information would tend to

  prove, or to substitute for specific classified information a summary of that information. Section

  6 authorizes substitutions for classified material in the form of “redactions and substitutions so

  long as these alternatives do not deprive the defendant of a fair trial.” 18 U.S.C. App. III

  § 6(c)(1)(A), (B); see Abu Ali, 528 F.3d at 255; see also Giffen, 473 F.3d at 33; Smith, 780 F.2d at

  1105. The court must grant the motion for substitution if it finds that the admission or summary

  “will provide the defendant with substantially the same ability to make his defense as would

  disclosure of the specific classified information.” 18 U.S.C. App. III § 6(c)(1).

         Any hearing under Section 6(c) shall be held in camera at the request of the Attorney

  General. 18 U.S.C. App. III § 6(c)(1). In connection with a hearing, the government may submit

  to the court an affidavit of the Attorney General certifying that disclosure of classified information



  3
    Substitutions and summaries are not the only means by which the government may seek judicial
  approval to protect classified information from public disclosure. Additional measures, such as
  the “Silent Witness Rule,” may be proposed to protect classified information from unauthorized
  public disclosure. See, e.g., United States v. Rosen, 520 F. Supp. 2d 786, 793-96 (E.D. Va. 2007).
                                                   12
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 13 of 16 PageID #: 66




  would cause identifiable damage to national security and explaining the basis for the classification

  of that information. The court must review that affidavit in camera and ex parte if requested by

  the government. 18 U.S.C. App. III § 6(c)(2). The court shall seal and preserve the record of any

  in camera hearing at the close of which the court determines that classified information may not

  be disclosed or elicited at trial or a pretrial proceeding. 18 U.S.C. App. III § 6(d).

                 4.      Section 6(e)—Prohibition on Disclosure and Relief for Defense

         If the court determines that an item of classified information is relevant and admissible,

  and denies the government’s motion for substitution under Section 6(c), the government may

  object to disclosure of the classified information. In such cases, the court “shall order that the

  defendant not disclose or cause the disclosure of such information.” 18 U.S.C. App. III § 6(e)(1).

  Section 6(e)(2) sets forth a sliding scale of remedies that the court may impose in such a case, to

  include dismissal of specific counts, finding against the government on an issue to which the

  classified information related, striking or precluding testimony of a witness, or dismissing the

  indictment. See 18 U.S.C. App. III § 6(e)(2); S. Rep. No. 96-823, at 9, reprinted in 1980

  U.S.C.C.A.N. at 4302-03. An order imposing any such sanctions shall not take effect until the

  government has had the opportunity to appeal the order under CIPA Section 7, and thereafter

  withdraw its objection to disclosure. 4 18 U.S.C. App. III § 7.

                 5.      Section 6(f)—Reciprocity

         If the court determines under Section 6(a) that the defense may disclose classified

  information in connection with a trial or pretrial proceeding, the court shall order the government

  to provide the defense with information it expects to use to rebut the classified information, unless


  4
    As noted above, if the court determines after an in camera hearing that the classified
  information at issue may not be disclosed or elicited during the proceeding, the record of the
  hearing must be sealed and preserved for use in the event of an appeal. 18 U.S.C. App. III
  § 6(d).
                                                   13
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 14 of 16 PageID #: 67




  the interests of fairness do not so require. 18 U.S.C. App. III § 6(f). The court may place the

  government under a continuing duty to disclose rebuttal information, and if the government fails

  to comply, exclude the rebuttal evidence and prohibit the government from examining any witness

  with respect to such information. Id.

         E.      Other Relevant CIPA Procedures

                 1.      Section 7—Interlocutory Appeal

         Section 7 permits the government to take an interlocutory expedited appeal to the appellate

  court if the district court: (a) authorizes the disclosure of classified information; (b) imposes

  sanctions for nondisclosure of classified information; or (c) refuses to issue a protective order

  sought by the government to prevent the disclosure of classified information. 18 U.S.C. App. III

  § 7(a). If an appeal is taken, trial shall not commence, or must be adjourned if already commenced,

  until the appeal is resolved. 18 U.S.C. App. III § 7(b). Such an appeal and decision does not affect

  the defendant’s right to lodge a subsequent appeal of an adverse ruling by the trial court upon

  conviction. Id.

                 2.      Section 8—Introduction of Classified Information

         Section 8 prescribes additional protections and procedures governing the introduction of

  classified information into evidence. Section 8(a) provides that classified documents may be

  admitted into evidence without changing their classification status. To prevent “unnecessary

  disclosure” of classified information, Section 8(b) permits the court to order admission into

  evidence of only a part of a writing, recording, or photograph, or the entirety of said items with all

  or part of the classified information contained therein excised, unless fairness requires that the

  entirety of the relevant item be considered. 5 Lastly, Section 8(c) provides a procedure to address


  5
    As noted in footnote 4, supra, courts may consider additional means of protecting classified
  information that is introduced into evidence, such as the Silent Witness Rule.
                                                  14
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 15 of 16 PageID #: 68




  issues presented by any question or line of inquiry that would require a witness to disclose

  classified information not previously deemed admissible. If the government poses an objection to

  the examination, the court “shall take suitable action to determine whether the response is

  admissible as will safeguard against the compromise of any classified information,” to include

  requiring a proffer from the government of the anticipated response and a proffer from the

  defendant of the information sought to be elicited. 18 U.S.C. App. III § 8(c). In effect, this

  procedure supplements the notice provision under Section 5 and the hearing provision in Section

  6(a) to cope with situations that cannot be handled effectively by those sections, such as where

  defense counsel does not realize that the answer to a given question will reveal classified

  information. See S. Rep. No. 96-823, at 11, reprinted in 1980 U.S.C.C.A.N. at 4304-05.

                 3.     Section 9—Security Procedures

         Section 9 of CIPA requires the Chief Justice of the United States, in consultation with the

  Attorney General, the Director of National Intelligence, and the Secretary of Defense, to prescribe

  rules establishing procedures to protect against unauthorized disclosure of any classified

  information in the custody of United States courts. 18 U.S.C. App. III § 9(a).



                                               Respectfully submitted,

                                               WILLIAM J. POWELL
                                               UNITED STATES ATTORNEY


                                        By:    /s/ Jarod J. Douglas
                                               Jarod J. Douglas
                                               Assistant United States Attorney




                                                  15
Case 3:20-cr-00021-GMG-RWT Document 18 Filed 04/20/20 Page 16 of 16 PageID #: 69




                                 CERTIFICATE OF SERVICE

         I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

  Virginia, hereby certify that on the 20th day of April 2020, the foregoing UNITED STATES

  MEMORANDUM OF LAW REGARDING STATUTORY PROCEDURES FOR HANDLING

  OF CLASSIFIED INFORMATION was electronically filed with the Clerk of the Court using the

  CM/ECF system, which will send notification of such filing to following counsel of record:

                                  Edward B. MacMahon, Jr., Esq.
                                    107 E. Washington Street
                                     Middleburg, VA 20117
                                     Counsel for Defendant

                                    Nicholas J. Compton, Esq.
                                 Assistant Federal Public Defender
                                       MVB Bank Building
                                  651 Foxcroft Avenue, Ste. 202
                                     Martinsburg, WV 25401
                                      Counsel for Defendant

                                                     /s/ Jarod J. Douglas
                                                     ___________________________
                                                     Jarod J. Douglas
                                                     Assistant United States Attorney




                                                16
